Citation Nr: 0711682	
Decision Date: 04/19/07    Archive Date: 05/01/07

DOCKET NO.  01-03 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to a rating in excess of 30 percent for a post 
total knee replacement (TKR) left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1970 to October 1976.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a rating 
decision by the Phoenix, Arizona Department of Veterans 
Affairs (VA) Regional Office (RO).  A videoconference hearing 
was held before the undersigned in October 2004.  A 
transcript of that hearing is of record.  In February 2005 
and July 2006 the case was remanded for additional 
development.


FINDINGS OF FACT

In October 2004 the veteran underwent TKR for his service 
connected left knee disability; chronic residuals of the 
procedure are reasonably shown to include severe painful 
motion.


CONCLUSION OF LAW

A 60 percent rating is warranted for the veteran's residuals 
of a left TKR.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 4.7, 4.71a, Diagnostic Code (Code) 
5055 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.		Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159. 
3.326(a).  The VCAA applies to the instant claim.

Inasmuch as the determination below constitutes a full grant 
of the benefit sought, there is no reason to belabor the 
impact of the VCAA on this matter, since any error in notice 
timing or content is harmless.

B.		Factual Background

In October 2004 the veteran underwent a TKR for his service 
connected left knee disability.  

On July 2005 VA examination, the veteran reported that his 
knee hurt constantly and that the pain was a 7 on a scale of 
10.  He denied flare-ups, but stated that the pain was 
increased several times daily.  It was noted that he wore a 
left knee brace and took narcotic medication.  X-rays of left 
knee and bone scan imaging from May 2005 showed a total knee 
arthroplasty, with loosening of tibial component but no 
evidence of left knee infection.  Physical examination 
revealed well-healed scar at the surgical site; a significant 
limp on the left; slight to moderate atrophy of the distal 
left quadriceps; 1+ anterior cruciate ligament laxity; 
McMurray test internal torsion painful; external torsion 
negative; no effusion, crepitation, or fatigability; 
extension lacking 20 degrees of neutral; active flexion to 
100 degrees and passive to 105 degrees; pain noted with 
terminal flexion.  The examiner stated that the veteran's 
functional impairment was moderately severe, as reflected by 
minimal weakness, no fatigability, significant 
incoordination/limp on the left, and major functional impact 
from pain.

On April 2006 orthopedic consultation, the veteran complained 
of constant pain.  He took vicodin for pain but indicated it 
did not relieve the pain and requested stronger pain 
medication.  He stated that he was no longer able to drive 
trucks because of weakness.  X-rays revealed overall 
alignment neutral with tibia in varus, suggesting tibia 
loosening.  A 3-phase bone scan was ordered, which was 
negative.  

A May 2006 VA orthopedic clinic note shows the veteran 
reported that he took a large amount of pain medication to 
control his discomfort.  He wore a knee brace but did not use 
a cane.  Physical examination revealed active extension was 
about 4 degrees short of complete, and flexion to 90-95 
degrees.  There appeared to be excellent stability and 
position of the knee.  There was no effusion.  The patella 
tracked well, and there was no tenderness.  X-rays showed a 
total knee arthroplasty with some retained cement both 
anteriorly and posteriorly about the prosthesis above the 
level of the bone.  The examiner stated that because all 
physical and radiographic signs were within normal limits, he 
was unable to determine the precise cause for the veteran's 
discomfort.  He indicated that he would recommend the use of 
a cane in his right hand, and then the veteran would return 
to the clinic in 6 weeks for follow up evaluation.

A June 2006 VA treatment note reveals the veteran continued 
to complain of severe pain.  There was no effusion.  The 
veteran took both vicodin and oxycontin for pain.

C.		Legal Criteria and Analysis

Disability ratings are determined by application of a 
schedule of ratings, based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt is resolved in favor of 
the veteran.  38 C.F.R. §§ 3.102, 4.3.

Residuals of a TKR are rated under 38 C.F.R. § 4.71a, Code 
5055, which provides that replacement of the knee with a 
prosthesis warrants a 100 percent rating for a one-year 
period following implantation of the prosthesis.  Following 
the one year period, a maximum 60 percent rating is warranted 
for chronic residuals consisting of severe painful motion or 
weakness in the affected extremity.  With intermediate 
degrees of residual weakness, pain or limitation of motion, 
rate by analogy to diagnostic codes 5256, 5260, 5261.  The 
minimum rating to be assigned is 30 percent.

The one year period for a total rating following implantation 
has passed, and the disability is now to be rated based on 
residuals.  Upon close review of the evidence, the Board 
finds that the residuals are shown to include severe painful 
motion on use, warranting the maximum schedular rating of 60 
percent for the disability.  Notably, the veteran's 
subjective complaints of pain appear to be corroborated by 
the clinical record which shows that VA provides 2 narcotic 
medications (which the veteran takes regularly, up to 8 times 
a day) to relieve pain, and that the veteran wears a brace 
and has been given a cane to assist in ambulation.  It is 
also noteworthy that diagnostic studies apparently show 
loosening of the tibia component.  Resolving reasonable doubt 
in the veteran's favor the Board concludes that the criteria 
for a 60 percent rating are met.

As the veteran's left knee disability is now assigned the 
maximum schedular rating, there remains for consideration the 
question of whether a higher (than 60 percent) rating might 
be warranted on an extraschedular basis.  In that regard, 
while the veteran is no longer able to drive a truck, the 
left knee disability is not shown to produce marked 
interference with employment.  It has not required frequent 
hospitalizations, or involved any other factors of like 
gravity suggesting that the schedular criteria are inadequate 
to rate the disability.  Consequently, referral of the case 
for consideration of an extraschedular rating in excess of 60 
percent is not warranted.  See 38 C.F.R. § 3.321.


ORDER

A 60 percent rating is granted for the veteran's residuals of 
a left TKR, subject to the regulations governing payment of 
monetary awards.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


